Citation Nr: 1040994	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  06-33 852	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability.

2.  Entitlement to service connection for a right hand 
disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from August 1968 to January 1970.

This appeal to the Board of Veterans Appeals (Board) arises from 
a January 2006 rating action that denied service connection for 
right foot and hand disabilities.

By decision of August 2008, the Board denied service connection 
for a right hand disability, and remanded the matter of a right 
foot disability to the RO for further development of the evidence 
and for due process development.

The Veteran appealed the denial of service connection for a right 
hand disability to the U.S. Court of Appeals for Veterans Claims 
(Court).  By March 2010 Memorandum Decision, the Court set aside 
that portion of the Board's August 2008 decision that denied 
service connection for a right hand disability, and remanded the 
matter to the Board for further adjudication consistent 
therewith.

The appeal is REMANDED to the RO.  The VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002) and its 
implementing regulations (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010)) include enhanced duties to notify and assist 
claimants.    

Considering the record in light of the duties imposed by the VCAA 
and its implementing regulations, and the Court's decision, the 
Board finds that all notice and development action needed to 
fairly adjudicate the claims on appeal has not been accomplished.

The Veteran contends that he currently suffers from a right hand 
disability of service origin.  He asserts that he injured his 
right hand in a fall while on patrol in Vietnam, and that he 
currently suffers from right hand numbness.   

Post-service VA medical records show complaints of right finger 
paresthesia in May 2005, and the impression was possible carpal 
tunnel syndrome.  A right wrist splint was prescribed.  The 
Veteran complained of right hand pain and numbness on December 
2005 VA examination.  He again complained of right finger 
paresthesia in February 2006, and the impression was rule-out 
carpal tunnel syndrome.  He complained of forearm paresthesia in 
October 2008.      

With respect to the claim for service connection for a right foot 
disability, the Veteran was afforded a VA examination in October 
2008 wherein the physician diagnosed right foot small muscle 
strain and hammertoes 2-4, and opined that the veteran's right 
foot disorder pre-existed service, based on documentation of an 
injury in 1966, and that it was not related to 1968 inservice 
treatment or other inservice injury.  However, the doctor was 
unable to determine whether any such pre-existing right foot 
disability had been aggravated by military service. 

A VA examination or opinion is necessary if the evidence of 
record (a) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; (b) establishes that a veteran suffered an event, 
injury, or disease in service; and (c) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  
The types of evidence that indicate that a current disability may 
be associated with military service include credible evidence of 
continuity, and symptomatology such as pain or other symptoms 
capable of lay observation.  McClendon, 20 Vet. App. at 83.  To 
trigger the VA's duty to provide a medical examination, the 
evidence need only indicate that symptoms of a disability may be 
associated with a veteran's active service.  Duenas v. Principi, 
18 Vet. App.  512, 517-18 (2004).

In McLendon, 20 Vet. App. at 84, the Court held that the evidence 
of record needs only to indicate that an inservice injury may be 
associated with a current condition to satisfy the test as to 
whether the VA needs to procure a medical opinion on the 
question.  Where the record does not adequately reveal the 
current state of a disability, the fulfillment of the duty to 
assist includes providing a thorough and contemporaneous medical 
examination that considers the claimant's prior medical 
examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 
93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  If 
an examination report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2010).  
Inadequate medical evaluation frustrates judicial review.  Hicks 
v. Brown,  8 Vet. App. 417, 422 (1995).  Under the circumstances, 
the Board finds that the appellant should be afforded a VA 
examination by a physician other than the one who examined 
him in October 2008 to determine the nature and etiology of 
any current right hand disability and its relationship, if any, 
to his military service, as well as whether any right foot 
disability was aggravated by service.  

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of his claim.  See 38 C.F.R.  § 3.655(b) (2010).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  Id.  If the Veteran fails to report for the scheduled 
examination, the RO should obtain and associate with the claims 
folder a copy of any notice of the examination sent to him by the 
pertinent VA medical facility.    

On remand, the RO should also obtain copies of all records of 
treatment and evaluation of the Veteran for right hand and foot 
disabilities at the Grand Island, Nebraska VA Medical Center 
(VAMC) from October 2008 to the present time.  The Board 
emphasizes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration thereof, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Moreover, under 38 C.F.R. § 3.159(b), efforts to obtain Federal 
records should continue until either the records are received or 
notification is provided that further efforts to obtain them 
would be futile.  See 38 C.F.R. § 3.159(c)(1).

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain from the Grand 
Island, Nebraska VAMC copies of all records 
of treatment and evaluation of the Veteran 
for right hand and foot disabilities from 
October 2008 to the present time.  In 
requesting these records, the RO should 
follow the current procedures prescribed in 
38 C.F.R. § 3.159.  All records and/or 
responses received should be associated 
with the claims folder. 

2.  If any records sought are not obtained, 
the RO should notify the appellant and his 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

3.  Thereafter, the RO should arrange for 
the Veteran to undergo a VA examination by 
a physician other than the one who 
examined him in October 2008 to 
determine (a) the relationship, if any, 
between any right hand disability and his 
military service, to include complaints of 
numbness, and (b) whether any pre-existing 
right foot disability was aggravated by his 
military service.  The entire claims folder 
must be made available to and reviewed by 
the examiner, and the examination report 
should include discussion of the veteran's 
documented medical history and assertions.  
All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail and correlated 
to a specific diagnosis.  

The doctor should review the service and 
post-service medical records and render 
opinions for the record as to whether it 
is at least as likely as not (i.e., 
there is at least a 50% probability), or 
whether it is not at least as likely as 
not (i.e., there is less than a 50% 
probability) that any current right hand 
disability had its onset in military 
service, or is otherwise related to any 
incident thereof.  

He should also render an opinion for the 
record as to whether any pre-existing right 
foot disability increased in severity 
during the veteran's military service, or 
was aggravated by any incident thereof, 
including 1968 inservice treatment.  If any 
pre-existing right foot disability is found 
to have increased in severity during 
service, the physician should specifically 
address the matters of (a) whether such 
increase in severity was due to the natural 
progress of the condition, and (b) whether 
the underlying right foot disability, as 
opposed to just the symptoms, worsened 
during service.

In reaching these opinions, the doctor 
should review and address the Veteran's 
service and post-service medical records, 
to include December 2005 and October 2008 
VA examination reports.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

4.  If the Veteran fails to report for the 
scheduled examination, the RO must obtain 
and associate with the claims folder a copy 
of the notice of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claims on appeal in light 
of all pertinent evidence and legal 
authority.  If the Veteran fails to report 
for the scheduled examination, the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.
 
7.  If any benefit sought on appeal remains 
denied, the RO must furnish the appellant 
and his attorney an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims folder is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether any benefit requested should 
be granted or denied.  The Veteran needs take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

